Citation Nr: 1521036	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  09-23 898	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a rash of the left hand.

3.  Entitlement to service connection for acid reflux / gastritis.

4.  Entitlement to service connection for arthritis of the right hand.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for a bilateral hearing loss disability.

7.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to July 1987.  The Veteran had subsequent service in the Reserves.

These matters come before the Board of Veterans' Appeals (the Board) from a June 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

On his July 2009 VA Form 9, the Veteran limited the scope of his appeal to the issues listed on the cover page, and did not perfect an appeal with respect to his claims of entitlement to service connection for leg, sleep disturbance, and sleep apnea disabilities.  Thus, the latter claims are not before the Board.

Pursuant to the Veteran's request, a videoconference hearing before a member of the Board was scheduled for December 2014.  However, the Veteran failed to appear for the hearing.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (e) (2014).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Initially, the Board notes that there may be outstanding evidence that is pertinent to the Veteran's appeal.  The record includes a May 2008 Formal Finding of Unavailability for the Veteran's complete service treatment records, to include records from his Reserve service.  However, the memorandum indicates that the AOJ did not comply with the provisions of the M21-1MR pertaining to obtaining Federal records including those from Reserve units.  M21-1MR, Part III, Subpart iii.2.I.58.a requires the AOJ to make contact with the Reserve unit by telephone if no response is received upon the initial request for records.  However, the May 2008 memorandum shows that the AOJ only followed up with letters after receiving no response to the initial inquiry.  As a review of the record suggests that the Veteran's service treatment and personnel records are incomplete, a remand is in order for the AOJ to follow the proper steps in attempting to obtain these records.  

The record also shows the AOJ attempted to schedule the Veteran for VA examinations on multiple occasions.  The Veteran failed to report for a May 2012 QTC examination due to travel, and he requested that his examination be rescheduled.  Accordingly, an examination was scheduled for December 2012; however, QTC canceled that examination due to not receiving the Veteran's claims file in a timely manner.  The AOJ requested another QTC examination in February 2013; however, the Veteran contacted QTC shortly thereafter and reported that he would be unable to attend an examination until he returned to the country in July.  

Given that the Board is remanding for outstanding records, and that the Veteran has thus far been unable to have an examination scheduled during a time when he is in the country, the Board finds it appropriate to attempt to schedule the Veteran for another VA examination for his claimed disabilities.  However, the AOJ should first contact the Veteran to determine when he will be able to attend an examination prior to scheduling it.  The Veteran is advised that failure to report for a VA examination, without good cause, may have adverse consequences on his claim.  See 38 C.F.R. § 3.655 (2014).  The duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board notes that the evidence of record does not show a current left hand rash, nor is one indicated in the service treatment records.  Thus, at present, the requirements for obtaining a VA examination set forth in McLendon v. Nicholson are not met with respect to that claim.  If the development requested on remand indicates that these elements are met, an examination for the claimed rash should be provided. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's service personnel records and any outstanding service treatment records from his service with the Navy and Navy Reserves from all appropriate sources, including but not limited to the Veteran's unit, the National Personnel Records Center (NPRC), and the Records Management Center (RMC) or any other appropriate repository.  All efforts to obtain these records should be fully documented.  Any records obtained should be associated with the file.  If no records are available, a negative reply is requested and should be associated with the file.

2.  Request that the Veteran provide or identify any pertinent evidence not already of record.  After obtaining any necessary contact information and authorization from the Veteran, obtain copies of any outstanding treatment records from any provider identified by the Veteran, as well as all outstanding VA treatment and evaluation records relating to the Veteran's claimed disabilities.  All records secured should be associated with the claims file.

3.  Contact the Veteran and determine when he will be in the country and able to attend a VA examination.  Notify the Veteran that it is his responsibility to report for his scheduled examination and to cooperate in the development of his claim, and that failure to report for a VA examination, without good cause, may have adverse consequences on his claim.

Thereafter, schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his claimed neck, acid reflux / gastritis, right hand arthritis, low back, bilateral hearing loss, and tinnitus disabilities.  Based on the review of the Veteran's claims file, including this remand, the examiner is asked to provide an opinion on the following:

a)  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed neck disability is related to active service.

b)  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed acid reflux or gastritis disability is related to active service.

c)  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed right hand disability is related to active service.

d)  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed low back disability is related to active service.

e)  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed bilateral hearing loss disability is related to active service.

f)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed tinnitus is related to active service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner's attention is also directed to the various lay statements regarding the Veteran's in-service and post-service symptoms.  Laypersons are competent to testify on factual matters of which they have first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994). 

If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  After ensuring that the requested actions are completed, the AOJ should take any other development actions deemed warranted, including a VA examination for his service connection claim for left hand rash, and readjudicate the claims on appeal.  If the benefit sought is not fully granted, the AOJ must provide the Veteran and his representative a Supplemental Statement of the Case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




